Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 24, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 36, 38-47, 49, 50, 52-55, 57 and 58 are currently pending. Claims 36, 41, 46, 47, 57 and 58 have been amended by Applicants’ amendment filed 11-24-2021. Claims 37 and 56 have been canceled by Applicants’ amendment filed 11-24-2021. No claims have been added by Applicants’ amendment filed 11-24-2021.

Therefore, claims 36, 38-47, 49, 50, 52-55, 57 and 58 are currently under examination to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 17, 2021; November 24, 2021; December 15, 2021 and December 23, 2021 have been considered.  Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed March 13, 2019, is a CON of US Patent Application No. 15/788,549, 
which is a CON of US Patent Application No. 14/188,455 (now US Patent 9845497), which is a CON of US Patent Application No. 13/508,318 (now US Patent 8703652), which claims the benefit of PCT/US10/55604, filed November 5, 2010, which claims the benefit of US Provisional Patent Application No. 61/280,674, filed on November 6, 2009.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed November 24, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 36, 38-47, 49, 50, 52-55, 57 and 58 is withdrawn under 35 U.S.C. 103(a) as being unpatentable over Wisniewski et al. (US Patent Application Publication No. 20120178918, published July 12, 2012; effective filing date of April 3, 2009; of record) in view of Li et al. (Clinical Chemistry, 2005, 51(10), 1903-1904; of record); and Ayala et al. (Liver Transplantation, May 2009, 15, 581-591; of record) as evidenced by Calne (US Patent No. 5403833, issued April 4, 1995; of record); and Li et al. (Clinical Chemistry, 2003, 49(4), 655-658; of record).
	The combined references of Wisniewski et al., Li et al. and Ayala et al. do not specifically exemplify lung transplant.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


(2)	The rejection of claims 36, 38-47, 49, 50, 52-55, 57 and 58 is withdrawn under 35 U.S.C. 103(a) as being unpatentable over Li et al. (Clinical Chemistry, 2003, 49(4), 655-658; of record) in view of Hochberg et al. (Blood, 2003, 101(1), 363-369) as evidenced by Harismendy et al. (Genome Biology, 
The combined references of Li et al. and Harismendy et al. do not specifically exemplify lung transplant.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


(3)	The rejection of claims 36, 38-47, 49, 50, 52-55, 57 and 58 is withdrawn under 35 U.S.C. 103(a) as being unpatentable over of Li et al. (Clinical Chemistry, 2005, 51(10), 1903-1904; of record) in view of Hochberg et al. (Blood, 2003, 101(1), 363-369) as evidenced by Harismendy et al. (Genome Biology, 2009, 10(R32), 1-13); and Willasch et al. (Laboratory Hematology, 2007, 13, 73-84); and Ayala et al. (Liver Transplantation, May 2009, 15, 581-591; of record).
The combined references of Li et al. and Hochberg et al. do not specifically exemplify lung transplant.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


New Objections/Rejections
Claim Interpretation: The term “next-generation sequencing” to refer to any next-generation sequencing method such as, for example, Illumina Genome Analyzer, MiSeq, NextSeq 500, HiSeq, Roche 454, SOLiD sequencing, PGM, Ion Proton, MIP, Sanger sequencing, shotgun sequencing, sequencing-by-synthesis, pyrosequencing, etc.
The term “threshold value indicative of a transplant status or outcome” is interpreted to refer to any value.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 36, 38-50, 52-55, 57 and 58 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 36 and 55 are indefinite for the recitation of the term “said quantitative amount” such as recited in claim 36, lines 22 and 25. There is insufficient antecedent basis for the term “said quantitative amount” in the claim because claim 36, lines 20-21 recites “a quantitative amount for said donor-specific circulating cell-free nucleic acids”.
Claim 40 is indefinite for the recitation of the term “heterozygous and homozygous single nucleotide polymorphisms” in lines 3-4. There is insufficient antecedent basis for the term “heterozygous and homozygous single nucleotide polymorphisms” in the claim because claim 1, lines 17-18 recite the term “heterozygous single nucleotide polymorphism, homozygous single nucleotide polymorphism, and both heterozygous and homozygous single nucleotide polymorphisms”. Moreover, it is unclear whether the term “heterozygous and homozygous single nucleotide polymorphisms” refers to “heterozygous single nucleotide polymorphism, homozygous single nucleotide polymorphism, and both heterozygous and homozygous single nucleotide polymorphisms” and, thus, the metes and bounds of the claim cannot be determined.
Claim 52 is indefinite for the recitation of the term “said amount of said circulating cell-free nucleic acids” in lines 3-4. There is insufficient antecedent basis for the term “said amount of said circulating cell-free nucleic acids” in the claim because claim 36, lines 20-21 recites “a quantitative amount for said donor-specific circulating cell-free nucleic acids”, and claim 36, line 22-23 recites, “an amount of said donor-specific circulating cell-free nucleic acids”. Moreover, it is unclear where the “amount of said 
Claims 38, 39, 41-50, 53-55, 57 and 58 are indefinite insofar as they ultimately depend from claim 36.

Claim Rejections - 35 USC § 103
	Claims 36, 38-50 and 52-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wisniewski et al. (US Patent Application Publication No. 20120178918, published July 12, 2012; effective filing date of April 3, 2009; of record) in view of Wilkes et al. (US Patent No. 8039225, issued October 18, 2011) as evidenced by Calne (US Patent No. 5403833, issued April 4, 1995; of record).
Regarding claims 36 (in part), 38-45, 47, 52-55, 57 and 58, Wisniewski et al. teach methods and compositions to extract and enrich by physical separation or amplification, relatively short nucleic acids from a nucleic acid composition containing a high background of longer nucleic acids (e.g., host or maternal nucleic acids, genomic nucleic acids and the like) (Abstract). Wisniewski et al. teach that the presence of cell-free nucleic acids in peripheral blood is a well-established phenomenon, and that the source of nucleic acids that arise as a result of apoptosis can be found in many bodily fluids that originate from other sources including non-host sources such as an allograft (transplanted tissue) or the fetus or placenta of a pregnant woman, wherein applications for the detection, extraction and relative enrichment of extra-cellular nucleic acid from peripheral blood or other body fluids include non-invasive prenatal diagnosis and allograft rejection (interpreted as cell-free nucleic acids; graft rejection; transplant; encompassing donor-specific and recipient-specific cell-free nucleic acids; and detecting rejection exceeding a threshold amount, claim 36a) (paragraph [0022]). Wisniewski et al. teach that that chromosome abnormalities include monosomies, trisomies, polysomies, loss of heterozygosity, deletions and/or duplications of one or more nucleotide sequences (interpreted as heterozygous or homozygous, claims 36, 39 and 40) (paragraph [0025], lines 5-8). Wisniewski et al. teach that cell proliferation conditions include cancers of the lung, liver, skin, kidney and heart (interpreted as lung, claim 36) (paragraph [0035], lines 1-5). Wisniewski et al. teach that oligonucleotide species can be useful for amplification, detection, quantification and sequencing of target nucleic acids (interpreted as sample can be collected from an organism, such that a sample can be a biological sample, wherein the biological sample can be in any form including without limitation a solid material such as a tissue, cells, a biological fluid such as urine, blood including serum and plasma, saliva, CSF, synovial fluid, organs; as well as, fluid or tissue sample can contain cellular elements of cellular remnants (interpreted as obtaining a cell-free sample; urine sample; encompassing a blood sample, a plasma sample, and a lung lavage, claims 36a and 41-43) (paragraphs [0043]; and [0045], lines 1-3 and 14-15). Wisniewski et al. teach that larger fragments or non-target fragments also can be enriched by eluting the larger fragments from the solid support under appropriate conditions, or by eluting the smaller fragments and removing the supernatant to a new tube, where the larger fragments remain on the solid support and are thereby enriched (interpreted as obtaining both enriched smaller fragments and enriched larger fragments for sequencing) (paragraph [0078], lines 10-15). Wisniewski et al. teach that enrichment is a measure of the percent increase in the amount of relatively short nucleic acids in the disassociated nucleic acids as compared to in the nucleic acid composition subjected to enrichment process (e.g., percent increase in the relatively small nucleic acid), such that this measure of enrichment is about 10% to about 45% (interpreted as sequence reads comprising sequence reads from donor-specific nucleic acids and transplant recipient nucleic acids, claim 36) (paragraph [0080]). Wisniewski et al. teach that the ratio or relatively small nucleic acids to relatively large nucleic acids in all of the nucleic acid eluted from the solid support under dissociation conditions is about 1.05 to about 5 (e.g., a ratio of about 1.2, 1.4 to 5.8 relatively short nucleic acid to relatively long nucleic acid) (interpreted as sequence reads comprising sequence reads from donor-specific nucleic acids and transplant recipient nucleic acids, claim 36) (paragraph [0081]). Wisniewski et al. teach that sequence analysis can be facilitated by the use of sequence analysis apparatus and components, wherein a sequence analysis apparatus and components include the 454 platform (Roche), Illumina Genomic Analyzer (or Solexa platform), the SOLID system, or the Helicos True Single Molecule DNA sequencing technology (interpreted as performing next-generation sequencing; and encompassing sequencing-by-synthesis, claims 36b and 44) (paragraphs [0146]; and [0155], lines 21-23). Wisniewski et al. teach that oligonucleotide species can be useful for amplification, detection, quantification and sequencing of target nucleic acids (interpreted amplified nucleic acid species can be detected by (a) contacting the amplified species (e.g., amplicons) with extension oligonucleotide species, (b) preparing extended extension oligonucleotide species compositions, and (c) determining the relative amount of the one or more mismatched nucleotides such as SNPs that exist between SNP-alleles by analyzing the extended detection oligonucleotide species, such that one or more mismatch nucleotides can be analyzed by mass spectrometry, wherein the process can generate between 1 to about 100 amplicon sets (interpreted as detecting at least 100 donor SNPS; encompassing heterozygous, homozygous or both; obtaining a quantitative amount; and detecting allograft rejection, claim 36c-d, 38, 39 and 40) (paragraph [0139]). Wisniewski et al. teach that sample nucleic acids subjected to fragmentation or cleavage can have a nominal, average, or mean length of about 5 to about 10,000 base pairs, or about 100 to about 1,000 base pairs (interpreted as at least 36 base pairs, claim 45) (paragraph [0055], lines 4-7). Wisniewski et al. teach that the term “outcome” is used to refer to a phenotype indicated by the presence, absence or amount of one or more nucleic acids in the enriched nucleic acid (interpreted as encompassing heterozygous SNPs; homozygous SNPs; or both, claims 36, 38 and 40) (paragraph [0163], lines 2-5). Wisniewski et al. teach that the presence or absence of an outcome can be expressed in any suitable form, and in conjunction with any suitable variable, collectively including, without limitation, ratio, deviation in ratio, frequency, distribution, probability, likelihood, percentage, value or threshold, risk factor, associated with the presence of an outcome for a subject or sample (interpreted as encompassing a previous quantitative amount; a threshold value; normative amount; number of reads; and a predetermined value, claims 55-58) (paragraph [0165]). 
Wisniewski et al. teach do not specifically exemplify a lung transplant, or the administration of immunosuppressive drug (instant claim 36, in part); or distinguishable SNPs comprise heterozygous single nucleotide polymorphisms (claim 38); or distinguishable SNPs comprise homozygous single nucleotide polymorphisms (claim 39); acute transplant rejection (instant claim 46); rapamycin (claim 49); or cyclosporine (claim 50).
Regarding claims 36 (in part), 46, 49 and 50, Wilkes et al. teach the transplantation of various organs including heart, kidney, liver and lung often results in the transplant recipients immune system attacking the transplanted tissue, such that to minimize allograft rejection great care is taken to match organ donors and recipients (interpreted as lung transplant), wherein in order to manage ensuing alloimmune response, most transplant recipients are treated with immunosuppressive compounds for the duration of their lives in order to control the autoimmune response that might otherwise destroy the transplanted organ and tissue (interpreted as lung transplant; and interpreting treatment with immunosuppressive compounds as immunosuppressive drugs, claim 36) (col 1, lines 57-67). Wilkes et al teach that allograft rejection is especially problematic in pulmonary transplants between individuals that are less than perfect matches for one another, such that it is widely believed in the field of pulmonary transplant that rejection occurs more often with lung transplants than with the transplantation of most other solid organs, wherein the leading cause of death in lung allograft recipients is chronic rejection known as bronchiolitis obliterans (BO); and it is believed that the risk of developing chronic rejection is believed to correlate with repeated acute rejection episodes (interpreted as lung transplant rejection; chronic rejection; acute rejection, claim 36 and 46) (col 2, lines 1-11). Wilkes et al. teach that patients underwent protocol bronchoalveolar lavage (BAL) and transbronchial biopsy (TBB) (interpreted as lung lavage, claim 41) (col 17, lines 60-61). Wilkes et al. teach that cell-free BAL supernatants obtained from centrifuge specimens was stored at -70oC until it was used (interpreted as cell-free DNA, claim 1) (col 23, lines 16-18). Wilkes et al. teach that patients diagnosed, or thought to be suffering from, a pulmonary disease or disorder which includes or is caused by an autoimmune response can be treated with immunosuppressive drugs including Cyclosporine (interpreted as cyclosporine A, claim 50) (col 16, lines 32-36), wherein it is known that transplant rejection can be inhibited in a mammal by administering to the mammal a transplant inhibiting amount of rapamycin, or an amount of rapamycin in combination with an amount of one or more chemotherapeutic agents for inhibiting transplant rejection such as azathioprine, corticosteroids, cyclosporine, and FK506 as evidenced by Calne (corresponding to rapamycin) (Abstract). Wilkes et al. teach that HLA DR mismatch is a well-known risk factor for early acute rejection of organ transplants, and that HLA DR matching plays a beneficial role in lung transplantation by establishing conditions for immune regulation directed to donor and self-antigens (col 13, lines 32-38).
 transplantation of various organs including heart, kidney, liver and lung often results in the transplant recipients immune system attacking the transplanted tissue, such that to minimize allograft rejection great care is taken to match organ donors and recipients (interpreted as lung transplant), wherein in order to manage ensuing alloimmune response, most transplant recipients are treated with immunosuppressive compounds; and that patients diagnosed, or thought to be suffering from, a pulmonary disease or disorder which includes or is caused by an autoimmune response can be treated with immunosuppressive drugs including Cyclosporine, wherein it is known that transplant rejection can be inhibited in a mammal by administering to the mammal a transplant inhibiting amount of rapamycin, or an amount of rapamycin in combination with an amount of one or more chemotherapeutic agents for inhibiting transplant rejection such as azathioprine, corticosteroids, cyclosporine, and FK506 as evidenced by Calne, such that it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to treat transplant rejection, including lung transplant rejection, with immunosuppressive compounds such as cyclosporine, rapamycin, or an amount of rapamycin in combination with an amount of one or more chemotherapeutic agents for inhibiting transplant rejection such as azathioprine, corticosteroids, cyclosporine, and FK506.
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the method of identifying patients at risk for lung transplant rejection as exemplified by Wilkes et al. to include the detection of cell-free nucleic acids in the bodily fluid that originates from other sources including allograft rejection, and discriminating nucleic acid sequences such as SNP alleles for the detection of sequence mismatches using next-generation sequencing technologies as disclosed by Wisniewski et al. with a reasonable expectation of success in detecting and identifying SNP alleles in cell-
The combined references of Wisniewski et al. and Wilkes do not specifically exemplify that distinguishable SNPs comprise heterozygous single nucleotide polymorphisms (claim 38); or that distinguishable SNP comprise homozygous single nucleotide polymorphisms (claim 39).
Regarding claims 38 and 39, Li et al. teach  that several studies have reported that transplant-derived cell-free DNA (CF-DNA) can be detected in the urine of renal transplant recipients (interpreted as a kidney transplant), wherein the studies have indicated that the increased excretion of CF-DNA is associated with acute graft rejection but not with drug-induced kidney dysfunction (corresponding to solid organ transplant; and acute graft rejection, claims 36 and 46) (pg. 1903, col 2, first full paragraph). Li et al. teach the use of matrix-assisted desorption/ionization time-of-flight mass spectrometry (MALDI-TOF MS) to permit the reliable detection of single-nucleotide polymorphisms (SNPs) including fetal point mutations from fetal CF-DNA in maternal plasma, which allows for quantitative allele-specific analysis (corresponding to SNPs) (pg. 1903, col 3, last full paragraph). Li et al. teach that 20 SNP markers were examined (G/C polymorphisms) as shown in Table 1, wherein Table 1 lists SNPs and provides a correlation between donor-derived SNP alleles in urine from renal transplant recipients including the donor allele, recipient allele, and the alleles detected in urine (interpreted as an amount), wherein for example, Case 1 in Table 1 indicates the allele of rs211640 as detected in urine is homozygous for the donor, and heterozygous for the recipient, while in Case 3, the allele rs405120 detected in urine is heterozygous for both the donor and the recipient (corresponding to at least ten different homozygous or heterozygous SNPs; informative SNP profile; a quality score; at least two alleles, claims 38 and 39) (pg. 1903, col 3, last partial paragraph; and pg. 1903, Table 1). Li et al. teach that the proof of concept study was conducted on 4 cases involving related living-donor kidney transplants, which were previously examined for the presence of STR loci, where for the current analysis, urinary DNA was extracted, and used for a subsequent PCR reaction, wherein the amount corresponds to more than 3000 genome-equivalents of CF-DNA/mL of urine in these samples (corresponding to amplification prior to determining amount, claim 45) (pg. 1904, col 1, first partial paragraph). Li et al. teach genotyping of donor-recipient pairs was conducted using genomic DNA, such that in only 16 instances was the SNP allele absent from the recipient genome (determining an amount; and genotyping donor and transplant recipient, claims 36 and 50) (pg. 1904, col 1, first full paragraph, lines 1-5). Li et al. teach that although urinary cf-DNA was detected in all of the cases studied, this approach as currently applied cannot reliably provide an accurate quantitative assessment of donor cf-DNA (pg. 1903, col 3; first partial paragraph).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of managing an alloimmune response to organ transplant including lung transplant as exemplified by Wilkes et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify or replace the MALDI-TOF method of detecting the presence of SNP markers of allograft rejection using transplant-derived cell-free nucleic acids in a biological fluid as disclosed by Li et al. to include the next generation sequencing methods of detecting the presence of cell-free nucleic acids originating from transplanted tissues, and the detection of mismatches in SNP-alleles for the non-invasive detection of allograft rejection as disclosed by Wisniewski et al.; and to include the analysis of the cell-free BAL fluid obtained by the methods of Wilkes et al. with a reasonable expectation of success in providing a non-invasive method of detecting, quantifying and/or treating organ transplant rejection including lung transplant rejection because Wilkes et al. teach that the transplantation of various organs including lung often results in the transplant recipients immune system attacking the transplanted tissue, such that to minimize allograft rejection great care is taken to match organ donors and recipients; that HLA DR mismatch is a well-known risk factor for early acute rejection of organ transplants; that HLA DR matching plays a beneficial role in lung transplantation by establishing conditions for immune regulation 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 36, 38-47, 49, 50, 52-55, 57 and 58 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/Amy M Bunker/
Primary Examiner, Art Unit 1639